Citation Nr: 0004531	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  97-26 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

1. Whether the veteran's claim for entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 (formerly 38 U.S.C. § 351) for P.O. residuals of a 
left carpal tunnel release associated with VA surgery in 
November 1991, for purposes of accrued benefits, is well 
grounded.  

2. Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 (formerly 38 U.S.C. § 351) for P.O. 
residuals of a left carpal tunnel release associated with 
VA surgery in November 1991, for purposes of accrued 
benefits.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, her daughter, and her son.


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from October 1943 to December 
1945.  He died in February 1995.  The appellant is his widow.  

Prior to the veteran's claim, decisions were issued by the 
Federal Courts that affected the disposition of claims 
pursuant to the provisions of 38 U.S.C.A. § 1151.  In the 
case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), the 
United States Court of Veterans Appeals (Court) invalidated 
38 C.F.R. § 3.358(c)(3) which had previously governed the 
adjudication of claims under 38 U.S.C.A. § 1151.  The Courts 
decision was affirmed by the United States Court of Appeals 
for the Federal Circuit in Gardner v. Brown, 5 F. 3d 1456 
(Fed.Cir. 1993), and was subsequently appealed to the Supreme 
Court of the United States (Supreme Court).  

In a deferred rating action of March 1993, the RO deferred 
action on the veteran's claim for compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for P.O. residuals of a 
left carpal tunnel release associated with VA surgery in 
November 1991 pending the outcome of the Gardner case.  

On December 12, 1994, the Supreme Court issued its decision 
in Brown v. Gardner, 115 S.Ct. 552 (1994), affirming the 
earlier decisions of the Court and the United States Court of 
Appeals for the Federal Circuit.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirements of 38 C.F.R. § 3.358(c)(3), in order to conform 
the controlling regulation to the Supreme Court's decision.

The veteran died in February 1995, while the case was in 
deferred status.  In March 1995, the appellant submitted a 
claim for accrued benefits.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating action by 
the RO which denied entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for P.O. residuals 
of a left carpal tunnel release associated with VA surgery in 
November 1991, for purposes of accrued benefits.  

In January 1998, the appellant appeared and gave testimony at 
a hearing before a hearing officer at the RO.  A transcript 
of this hearing is of record.  The appellant again appeared 
and gave testimony at a November 1999 hearing at the RO 
before the undersigned Board member.  A transcript of this 
hearing is also of record.  The issues listed on the title 
page are before the Board for appellate consideration at this 
time.  They have been recharacterized to comply with a recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court).  

For reasons made evident below, the second issue listed on 
the title page of this decision will be discussed in the 
remand portion of this decision.  




FINDING OF FACT

1. The appellant's claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for residuals of a 
left carpal tunnel release associated with VA surgery in 
November 1991, for purposes of accrued benefits, is 
plausible


CONCLUSION OF LAW

The veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of a left 
carpal tunnel release associated with VA surgery in November 
1991, for purposes of accrued benefits, is well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION


I. Factual Basis  

In November 1991 the VA hospitalized the veteran for one day 
with complaints of progressive weakness and pain in the left 
hand over the previous year.  It was said that the pain was 
accompanied by paresthesia and would often awaken the veteran 
at night.  The pain radiated from the wrist out into the 
thumb, index, and middle fingers and into the medial aspect 
of the left hand.  Electromyographic studies revealed 
bilateral carpal tunnel syndrome, much greater on the left 
than the right.  The veteran was noted to have a complex 
medical history that included morbid obesity, and non-insulin 
dependent diabetes mellitus.  

On the day following admission to the VA hospital, the 
veteran was taken to the operating room and a left carpal 
tunnel release was performed.  The operative report reveals 
no evidence of complications during surgery.  The veteran 
tolerated the procedure well and was discharged from the 
hospital on the same day as the left carpal tunnel release 
procedure.  

On December 1, 1991, the VA saw the veteran as an outpatient 
with complaints that included pain in the left hand.  
Evaluation of the left hand revealed the incision to be clean 
and dry.  The hand was diffusely swollen and tender.  
Strength testing was limited by pain.  He was again seen on 
December 9, 1991, and, at that time, the incision was 
described as reddened and infected.  The left hand was 
swollen and the fingers and hand were numb.  When seen again 
on December 10, 1991, evaluation of the left hand revealed 
slight separation of the wound proximally.  There was also a 
slight stitch abscess.  On December 17, 1991, the left hand 
wound was described as clean, dry, and intact.  The hand was 
still swollen and the veteran complained of arm and hand 
pain.  When seen again on December 31, 1991, the veteran 
complained of pain and swelling in the left hand.  Evaluation 
of the hand revealed no exudate or erythema.  The hand was 
swollen and the physical examination was limited by pain.  

The VA again saw the veteran as an outpatient on February 18, 
1992.  At that time, the veteran had complaints of pain in 
the left hand and wrist that extended to the elbow and 
shoulder.  The thumb and second and third digits were also 
painful.  The veteran was said to have difficulties holding 
things and opening doors.  The wound was said to be mildly 
red and there was swelling in the left hand.  No tenderness 
was reported.  Grip strength was 3/5 and preservation was 
intact.  The assessment was good progress.  In late April 
1992 it was reported that veteran complained that his pain in 
the left hand was worse than before the surgery.  Numbness in 
the hand was also noted.  When seen in early May 1992, a left 
carpal tunnel release with poor result by veteran's history 
was reported.  The veteran said that he had had a great deal 
of discomfort since the November 1991 left hand surgery.  
Evaluation revealed soft tissue swelling over the dorsum of 
the left wrist.  There was slight discomfort on dorsiflexion.  
Grip was reduced due to soft tissue swelling.  The surgical 
scar on the ventral aspect of the wrist was well healed.  
Motor and sensory function was intact in the left hand and 
fingers.  The diagnosis was pain, status post carpal tunnel 
release.  On further treatment that day, the veteran 
complained of pain from the fingertips to the elbow.  He also 
complained of numbness and swelling in the forearm.  There 
was a marked decrease in strength of elbow flexion and 
extension, and wrist flexion and extension.  There was a 
slight decrease in grip strength and the veteran had 
difficulty approximating the thumb to the pinky.  A diagnosis 
of probable ulnar nerve irritation was reported.  When seen 
later in May 1992 the veteran gave a history of swelling and 
pain in the left hand of three weeks duration.  The veteran 
denied trauma.  Evaluation revealed swelling in the left hand 
and wrist.  Sensation was intact and capillary refill was 
good.  The assessment was pinched nerve in left arm.  

In early September 1992 the veteran was seen by the VA as an 
outpatient for the treatment of arthritis in both arms and 
legs, as well as diabetic neuropathy of the feet.  He was 
noted to complain of intermittent pain in the left hand that 
radiated into the elbow at times.  In December 1992 an X-ray 
of both hands showed minimal osteophyte formation involving 
the joints of the distal interphalangeal joints.  Involvement 
of the left wrist joint was also reported.  These findings 
were said to probably represent a degenerative process.  When 
seen in early January 1993, the veteran complained of pain 
and numbness in the left shoulder, arm, hand, and fingers.  
He said that his numbness in the hand increased when he 
developed shoulder pain two or three days earlier.  In early 
February 1993 the veteran underwent aspiration of the left 
olecranon.  He was said to then complain of pain in both 
shoulders, the wrists, and the hands.  Range of motion in 
both wrists was painful.  Grip in the left hand was noted to 
be poor.  When seen the following week, swelling in the 
veteran's left olecranon was again reported.  In early March 
the veteran's right upper extremity was said to have 
improved, but the left remained the same.  

In early April 1993 the VA saw the veteran as an outpatient 
for adjustment of a left wrist splint.  The wrist was noted 
to be slightly swollen and tender.  In mid June 1993 the 
veteran complained of pain and numbness in both hands, worse 
on the left.  It was reported that electromyographic and 
nerve conduction velocity studies showed chronic C8 and mild 
C6-C7 radiculopathy on the left.  Entrapment of the left 
medial nerve was noted.  A carpal tunnel syndrome node was 
noted on the left and there was a mild node on the right.  
Sensorimotor polyneuropathy was found in both upper 
extremities.  In July 1993 the veteran was noted to have 
bilateral carpal tunnel syndrome greater on the right.  In 
September 1993 the veteran was noted to have a history of 
gout.  X-ray studies of the hands suggested gouty arthritis 
with tophaceous gout.  There was severe destruction of the 
left radial carpal joint space that suggested superimposed 
calcium pyrophosphate hydrate-deposition disease.  In 
November 1993 it was noted that the September 1993 X-ray 
study was not classic for gout, but other studies were 
positive for crystals.  The X-ray was said to also show left 
radial carpal joint narrowing, subluxation of the first 
metacarpal phalangeal joint, and bony fragments in the left 
volar area.  Subsequent treatment for pain and numbness in 
both hands and wrists is indicated.  The veteran was noted 
have bilateral carpal tunnel syndrome complicated by gouty 
arthritis of the wrists and diabetes.  

During a January 1998 hearing at the RO the appellant said 
that doctors assured the veteran that his left carpal tunnel 
syndrome would be much improved after surgery.  She also said 
that, subsequent to the veteran's November 1991 surgery the 
veteran had more pain, numbness, and dysfunction in the left 
hand and wrist then he had earlier.  The veteran thereupon 
refused to have further surgery on his right wrist and hand.  
The appellant further said that the veteran wore wrist 
splints on both upper extremities both before and after his 
November 1991 left carpal tunnel release surgery.  

During a November 1999 RO hearing before the undersigned 
Board member, the appellant again said that, prior to the 
November 1991 surgery, the veteran had full range of motion 
in the left wrist and could pick up a glass of water.  She 
said that, prior to the November 1991 surgery, VA doctors 
assured the veteran that the procedure would improve his left 
carpal tunnel syndrome.  The appellant also said that the 
veteran's left hand and wrist symptoms worsened greatly after 
the surgery to the point where he could no longer pick up a 
piece of paper.  


II  Legal Analysis  

The threshold question to be answered in this case is whether 
the appellant has presented a well-grounded claim, i.e., a 
claim that is plausible.  If he has not, the claim must fail 
and there is no further duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  A well-grounded claim requires more 
than an allegation; the claimant must submit supporting 
evidence.  Furthermore, the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  As will be 
explained below, the Board finds that the appellant's claim 
for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of a left carpal tunnel 
release associated with VA surgery in November 1991, for 
purposes of accrued benefits, is well grounded.

For a well grounded claim to exist as to an issue involving 
1151 benefits there must be medical evidence of a current 
disability and medical evidence showing that the current 
disabiility was either caused by or aggravated by VA 
examination, VA treatment, or VA surgery.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993)

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as a result of VA hospitalization, medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  

The regulation implementing that statute, 38 C.F.R.§ 3.358, 
provides, in pertinent part, that compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
intended to result from the examination or medical or 
surgical treatment administered.  38 C.F.R.§ 3.358(c)(3).  

The Board also notes that 38 C.F.R.§ 3.358, provides, in 
pertinent part, that in determining if additional disability 
exists, the beneficiary's physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the disease or injury.  As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  Compensation will not be payable for 
the continuance or natural progress of disease or injuries 
for which the hospitalization etc., was authorized.  In 
determining whether additional disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization, medical or 
surgical treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincident therewith.  38 C.F.R. § 3.358 (b), 
(c)(1).

The evidence shows that the veteran underwent a VA performed 
left carpal tunnel release in November 1991.  In the weeks 
that followed this surgery the veteran was seen with 
complaints of pain and swelling in the left wrist and hand, 
as well as complaints of numbness in the fingers of the left 
hand.  During that time the veteran's surgical wound from his 
left carpal tunnel release was noted to be infected and a 
stitch abscess was also noted.  In May 1992, about six months 
after his left carpal tunnel release procedure, an assessment 
of possible ulnar nerve irritation was rendered.  Thereafter, 
the veteran's complaints regarding his left hand continued, 
although he also began to have similar complaints regarding 
his right hand and wrist.  In the years between the veteran's 
left carpal tunnel release in November 1991 and his death in 
February 1995, the veteran continued to complain about the 
pain swelling and numbness in the left wrist, hand, and 
fingers.  The assessments varied and included recurrent 
carpal tunnel syndrome, osteoarthritis, gouty arthritis, 
diabetic neuropathy, cervical spine radiculopathy, and 
superimposed calcium pyrophosphate hydrate-deposition 
disease.  It is also noted that a September 1993 X-ray study 
revealed bony fragments in the volar area and subluxation of 
the left first metacarpal phalangeal joint.  

This evidence suggests that the veteran did sustain residuals 
of his November 1991 left carpal tunnel release, which which 
were neither certain to result from, or intended to result 
from that surgery.  In this regard, the Board is especially 
impressed by the evidence of infection and a stitch abscess 
in the surgical site during the weeks following his left 
carpal tunnel surgery, as well as the assessment of probable 
ulnar nerve irritation that was rendered about six months 
after the surgery.  We also note that the appellant has 
repeatedly testified that the veteran complained that his 
numbness, swelling, and pain in the left wrist and hand 
became considerably weaker after his left carpal tunnel 
surgery.  The appellant is competent to so testify, and such 
testimony should be assumed to be true for purposes of 
determining whether a claim is well grounded.  

Since the record contains evidence that the veteran had 
residual disability due to his 1991 VA performed left carpal 
tunnel surgery and that such was neither certain to result 
from, or intended to result from that surgery, the Board 
finds that the appellant's claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
residuals of a left carpal tunnel release associated with VA 
in surgery in November 1991, for purposes of accrued 
benefits, is well grounded.  

The provisions of 38 U.S.C.A.§ 5107(a) establishes a duty on 
the part of the VA to assist the appellant in the development 
of a well-grounded claim.  The evidence suggests that the 
veteran may have sustained additional disability to his left 
hand and wrist as a result of the VA performed left carpal 
tunnel release of November 1991.  However, the evidence also 
suggests that, subsequent to November 1991, the veteran 
developed additional left-hand disability due to pathologies 
that were unrelated to his 1991 left carpal tunnel syndrome.  
In view of this, further development is required prior to 
further appellate consideration of this case.  Such 
development is discussed below in the remand section of this 
decision.  

ORDER

The appellant's claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for P.O. residuals 
of a left carpal tunnel release associated with VA surgery in 
November 1991, for purposes of accrued benefits, is well 
grounded, and to that extent the appeal is granted.  



REMAND  

As noted above, the veteran complained of pain, swelling, and 
numbness in his left wrist and in the left hand and fingers 
following the left carpal tunnel release performed by the VA 
in November 1991.  In the weeks following this procedure, he 
was also noted to have an infection and a stitch abscess in 
the surgical site and an assessment of possible ulnar nerve 
irritation was rendered about six months after the November 
1991 left carpal tunnel release.  An X-ray of September 1993 
also showed subluxation of the left first metacarpal 
phalangeal joint and bony fragments in the volar area, but 
the record is unclear whether these X-ray findings were the 
result of the November 1991 left carpal tunnel surgery.  In 
any event, such findings are not shown prior to the November 
1991 surgery.  VA treatment for the veteran's symptoms of 
pain and numbness in the left hand in the years after the 
November 1991 left carpal tunnel surgery revealed further 
assessments of recurrent carpal tunnel syndrome, cervical 
radiculopathy, osteoarthritis, gouty arthritis, diabetic 
neuropathy, and superimposed calcium pyrophosphate hydrate-
deposition disease.  While any or all of these subsequently 
diagnosed disorders could account for the veteran's 
complaints regarding his left wrist and hand, at least some 
of the symptoms of pain, swelling and numbness in the 
veteran's left wrist and hand may represent residual 
disability resulting from the November 1991 VA performed left 
carpal tunnel release.  

In view of the above, the Board is uncertain as to whether 
the veteran's symptomatology in the left hand and wrist 
subsequent to the November 1991 surgery is the result of this 
procedure or is due to unrelated pathology.  In other words, 
it is unclear whether the post operative complications 
described above were acute and transitory and subsided 
without identifiability residual disability or whether the 
complications left identifiable residuals which were not 
certain to occur and which were not intended to occur 
following the surgery.  The Board also finds it necessary to 
ascertain whether or not the volar bone fragments and/or 
subluxation of the first metacarpal phalangeal joint of the 
left hand are residuals of the November 1991 surgery.  A 
medical opinion regarding this question must be obtained 
prior to further appellate review of this case.  

The issue of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 (formerly 38 U.S.C. § 351) 
for P.O. residuals of a left carpal tunnel release associated 
with VA surgery in November 1991, for purposes of accrued 
benefits, is therefore REMANDED to the RO for the following 
action:  


1. The RO should provide the veteran's 
claims folder including a copy of this 
remand to a VA neurosurgeon for a 
comprehensive review.  The physician 
should review the pertinent clinical 
records and provide medical opinions 
as to the following questions: (a) 
were the infection of the veteran's 
surgical wound on the left wrist noted 
following his November 1991 VA left 
carpal tunnel surgery, the stitch 
abscess noted following this surgery, 
and the ulnar nerve irritation 
reported about six months after the 
surgery, acute and transitory, 
subsiding without residual disability, 
or did they result in chronic 
identifiable residuals, (and if so, 
what are those residuals); (b) were 
the subluxation of the left first 
metacarpal phalangeal joint and the 
bony fragments in the volar area of 
the left wrist noted on September 1993 
X-ray studies the residuals of the 
veteran's November 1991 left carpal 
tunnel surgery, and if so, were they 
certain to result from, or intended to 
result from, the November 1991 left 
carpal tunnel syndrome surgery.  

2. When the above development has been 
completed the RO should again 
adjudicate, on the merits, the 
appellant's claim for compensation 
benefits under the provisions of 38 
U.S.C.A. § 1151 for P.O. residuals of 
a left carpal tunnel release 
associated with VA surgery in November 
1991, for purposes of accrued 
benefits.  If this benefit remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
consideration, if otherwise 
appropriate.  

No action is required of the appellant unless she is so 
informed by the RO.  The purpose of this remand is to obtain 
additional, clarifying clinical evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

